Citation Nr: 0725235	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  95-13 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to May 17, 2001, and in excess of 20 percent as of May 
17, 2001, for a disability of the lumbar spine, to include 
scoliosis, spondylitis, and degenerative joint disease. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left leg (Muscle Group XI), with 
fracture of the tibia and fibula and leg shortening, 
currently evaluated as 20 percent disabling.

3.  Entitlement to extraschedular ratings under the 
provisions of 38 C.F.R. § 3.321(b)(1).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  The claims file has since been 
transferred to the Roanoke, Virginia RO.

The issues on appeal were before the Board in May 1998 and 
July 2003 when they were remanded for additional evidentiary 
development.  

Also on appeal before the Board in July 2003 were claims of 
entitlement to service connection for a seizure disorder and 
for residuals of a cerebral concussion.  In October 2006, the 
RO granted service connection for both these disabilities.  
In the same October 2006 decision, the RO granted an 
increased rating for the lumbar spine disability to 20 
percent effective from May 17, 2001.  The title page for this 
decision has been changed from the July 2003 decision to 
reflect these developments.  

The veteran testified at a local hearing at the RO in May 
1995.  

The claim of entitlement to extraschedular ratings under the 
provisions of 38 C.F.R. § 3.321(b)(1) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any further action is 
required on his part.  


FINDINGS OF FACT

1.  Prior to May 17, 2001, the service-connected disability 
of the lumbar spine was manifested by slight limitation of 
motion of the lumbar spine; as of May 17, 2001, the 
disability was manifested by moderate limitation of motion of 
the lumbar spine and marked limitation in forward bending.  

2.  The residuals of a gunshot wound of the left leg (Muscle 
Group XI), with fracture of the tibia and fibula and leg 
shortening are manifested by a severe injury to Muscle Group 
XI and also shortening of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent prior to May 17, 2001, and in excess of 20 
percent as of May 17, 2001, for a disability of the lumbar 
spine, to include scoliosis, spondylitis, and degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2006).  

2.  The criteria for entitlement to a 30 percent evaluation 
under Diagnostic Code 5311 and entitlement to a separate 10 
percent evaluation under Diagnostic Code 5275 for residuals 
of a gunshot wound of the left leg (Muscle Group XI), with 
fracture of the tibia and fibula and leg shortening have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5275 
and § 4.73, Diagnostic Code 5311 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2003 and 
January 2004 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2003 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error and is not 
prejudicial to the veteran for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities adjudicated by 
this decision other than via the most recent supplemental 
statement of the case dated in October 2006.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran does not argue otherwise.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for increased initial ratings 
for his back claim, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  With regard to his left leg claim which is 
partially granted below, the veteran will be provided with 
adequate notice of effective dates and ratings and will be 
provided with an opportunity to advance argument on these 
matters.  The Board further notes that the veteran's status 
as a veteran has never been contested.  VA has always 
adjudicated his claim based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


General increased ratings criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.    

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Entitlement to an evaluation in excess of 10 percent prior to 
May 17, 2001 and in excess of 20 percent as of May 17, 2001 
for a disability of the lumbar spine, to include scoliosis, 
spondylitis, and degenerative joint disease.

Factual Background

An August 1992 VA clinical record indicates the veteran 
complained of a recent exacerbation in back pain.  He also 
reported radiculopathy in both lower extremities and tingling 
in both feet.  Trunk mobility was limited by pain.  

The claim for an increased rating was received in January 
1993.  

On VA examination in August 1993, the veteran complained of 
constant low back pain.  Pain was increased with certain 
motions.  The pain did not radiate and he did not experience 
any paresthesias in the lower extremities.  Physical 
examination revealed symmetrical muscles without spasm.  
Flexion was to 78 degrees and extension was to 13 degrees.  
Lateral flexion was 13 degrees on the right and 17 degrees on 
the left.  Rotation was 45 degrees bilaterally.  X-rays 
revealed slight narrowing of the L4-L5 interspace.  The 
pertinent impression was osteoarthritis of the lumbar spine. 

A March 1994 VA clinical record references complaints of 
chronic back pain and shooting pains in both legs with a pins 
and needles feeling in the feet.  Physical examination 
revealed the veteran could walk on his heels and toes.  There 
was a full range of motion in the back.  Deep tendon reflexes 
were normal.  There was no spasm or guarding.  The impression 
was degenerative disc disease of L4-L5 and L5-S1 which was 
symptomatic.  

A June 1994 VA clinical record references a computed 
tomography (CT) examination showing a small herniated nucleus 
pulposus at L4-5.  No active radiculopathy was present.  

The veteran testified at a RO hearing in May 1995 that he 
experienced pain and limitation of motion in his back.  He 
also testified that he had sciatica in both legs.  

A December 2000 VA clinical record includes the annotation 
that the veteran had a full range of motion in the 
musculoskeletal system.  

On VA examination in May 2001, the veteran reported back pain 
with radicular left leg pain associated with weakness, 
stiffness, swelling, heat, redness, instability/giving way, 
locking, and easy fatigability secondary to focal pain.  He 
complained of daily pain which increased with certain 
activities.  Physical examination revealed that posture was 
abnormal with a sclerotic hip and mild loss of lordosis of 
the lumbar spine.  Flexion was 0 to 60 degrees with normal 
being 0 to 90 degrees.  Extension was 0 to 22 degrees with 
normal being 0 to 35 degrees.  Lateral bending was 0 to 15 
degrees bilaterally with the normal being 0 to 40 degrees.  
Bilateral rotation was 0 to 50 degrees with 0 to 55 degrees 
being normal.  X-rays revealed disk narrowing and 
degenerative changes.  The pertinent impression was lumbar 
spine degenerative joint disease and mild scoliosis.  The 
examiner opined that the veteran was permanently disabled 
from any occupation which requires the use of the extremities 
and spine.  This incapacity was opined to be due to pain and 
loss of function, including weakened movement, excessive 
fatigability and apparent incoordination.  

An addendum to the May 2001 VA examination was prepared in 
September 2001.  The examiner opined that the veteran's 
lumbar spine scoliosis and degenerative change was associated 
with and a consequence of the veteran's leg shortening which 
caused unusual forces on  the lumbar spine.  The scoliosis 
was aggravated by the shortening of the left leg.  The 
examiner noted that the veteran demonstrated incoordination 
and had easy fatigability based on the veteran's self 
reported history.  It was opined that, based on the veteran's 
complaints at the time of the examination, pain would 
significantly limit functional ability during flares.  
Additional range of motion loss during flares could not be 
assessed.  The examiner also opined that the veteran was 
permanently occupationally incapacitated for any occupation 
which required the use of the lower extremities.  

A VA examination was conducted in May 2004.  The veteran 
reported chronic low back pain which had progressively 
worsened over the years.  The pain increased with certain 
movement and decreased with rest.  Physical examination of 
the spine and back was unremarkable.  There was no evidence 
of pain or tenderness on palpation of the spine.  
Neurological examination was also unremarkable with the 
exception of mild loss of sensation at the scars in the lower 
part of the left lower leg, around the ankle, most likely 
secondary to neuropathy.  X-rays were referenced as revealing 
disk space narrowing and degenerative disc disease of the 
lumbar spine.  The pertinent diagnosis was history of chronic 
low back pain with some evidence of lateral scoliosis and 
evidence of degenerative disc disease.  It was opined that 
the shortening of the left leg most likely caused the lateral 
scoliosis and subsequent chronic low back pain.  

The most recent VA examination of the veteran's spine was 
conducted in April 2005.  The veteran reported lumbar spine 
pain with radicular right leg pain.  He indicated that he had 
disabling pain on a daily basis, lasting all day.  He denied 
a history of bowel or bladder dysfunction.  He reported he 
had weakness, stiffness, instability, giving way and catching 
in his back as well as easy fatigability and lack of 
endurance secondary to focal lumbar spine pain and right leg 
radiculopathy.  There was no fixed spinal deformity.  Range 
of motion of the lumbar spine was 0 to 35 degrees with normal 
being 0 to 95 degrees.  Extension was from 0 to 15 degrees 
with normal being 0 to 35 degrees.  Lateral bending was 0 to 
20 degrees bilaterally with normal being 0 to 40 degrees.  
Rotation to the right was 0 to 15 degrees and to the left it 
was 0 to 20 degrees with normal being 0 to 55 degrees.  The 
range of motion testing was noted to be for pain free motion.  
The examiner found that the veteran's self-reported history 
of radicular pain was not able to be reproduced at the time 
of the examination.  The examiner opined that there appeared 
to be no obvious neuropathy or abnormal pathological reflexes 
present.  The examiner found that, while a CT report from 
June 1974 identified a herniated nucleus pulposus, there were 
no signs suggesting there was nerve root impingement.  The 
examiner specifically noted that symptoms compatible with 
sciatic neuropathy including characteristic pain, muscle 
spasm, absent ankle jerk or other neurological signs could 
not be demonstrated at the time of the examination despite 
the veteran's self-reported history of such symptoms.  X-rays 
revealed minimal osteoarthritic changes.  The examiner opined 
that the shortening of the left leg contributed to the low 
back pain but he could not verify that the degenerative 
changes were due to the disability.  

Criteria

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended.  Effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454  
(Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003.  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 26, 2003, Diagnostic Code 5292 provided a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 10 percent evaluation 
for slight limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Prior to September 23, 2002, Diagnostic Code 5293 which 
evaluated intervertebral disc syndrome indicates that mild 
intervertebral disc syndrome warranted a 10 percent 
evaluation, moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation, severe 
intervertebral disc syndrome consisting of recurring attacks 
with intermittent relief warranted a 40 percent evaluation 
and pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
10 percent evaluation for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a maximum evaluation of 40 percent for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Prior to September 26, 2003 (effective September 23, 2002), 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months (10 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

As noted above, the schedule for rating disabilities of the 
spine was revised on September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent evaluation.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating  Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes remains as 
stated above and was not changed in September 2003. 

Analysis

The Board finds that an increased rating is not warranted 
when the service-connected lumbar spine disability is 
evaluated under the prior version of Diagnostic Code 5292 
based on limitation of motion of the lumbar spine.  

The evidence of record documents that, prior to May 2001, the 
limitation of motion of the veteran's lumbar spine was slight 
at most.  It was noted that trunk mobility was limited by 
pain in August 1992 but the extent of this limitation was not 
quantified.  At the time of the August 1993 VA examination, 
limitation of motion was documented.  The veteran had almost 
full flexion and full rotation but could only accomplish 
approximately 1/2 of the range of motion for extension and 1/2 
the range of motion for lateral flexion.  The Board finds 
this evidence equates to moderate limitation of motion of the 
lumbar spine in 1993.  However, subsequent evidence indicates 
that the range of motion of the spine was normal.  The March 
1994 VA clinical record indicated that the veteran had a full 
range of motion of the back.  A December 2000 clinical record 
also indicated that the veteran had a full range of motion of 
the musculoskeletal system at that time.  The Board finds the 
evidence of record indicates that the limitation of motion of 
the lumbar spine prior to May 2001 more nearly approximates 
only slight limitation of motion of the lumbar spine.  A 
slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation under the prior version of Diagnostic Code 
5292.

The Board finds that, as of the May 2001 VA examination, the 
limitation of motion of the lumbar spine was moderate which 
warrants a 20 percent evaluation assigned under the prior 
version of Diagnostic Code 5292.  Physical examination in May 
2001 demonstrated that the range of motion of the back was 
restricted to approximately 2/3 of the normal range of 
flexion and extension and to approximately 1/2 of the normal 
range of motion of lateral bending.  Rotation at that time 
was approximately full.  Significantly, in a September 2001 
addendum, it was noted that the veteran also had flares of 
pain which would result in significant functional limitation 
but the extent of limitation could not be estimated by the 
examiner.  The Board finds that the restriction of the range 
of motion of the lumbar spine documented at the time of the 
May 2001 examination is more than slight but less than 
moderate.  However, when functional loss due to pain on use 
or during flares is considered, the Board finds the range of 
motion restriction is in the moderate range.  This is based 
on application of the benefit of the doubt and the finding in 
the September 2001 report that the veteran experiences 
significant functional loss during periods of flares.  The 
Board finds that this symptomatology does not equate to 
severe restriction in the range of motion of the lumbar spine 
without greater impairment quantification by a health care 
professional.  Subsequent clinical records and reports of VA 
examination do not document severe limitation of motion of 
the lumbar spine.  At the time of the most recent VA 
examination, the veteran was able to move his lumbar spine 
through approximately 1/3 of the normal range of flexion, 1/2 
of the normal range of extension, 1/2 of the normal range of 
lateral bending and 1/3 of the normal range of rotation with 
all this motion being documented as pain free.  The Board 
finds this range of motion equates to moderate limitation of 
motion even when taking into account pain on use or during 
flares.  The Board notes the veteran's allegations of being 
in debilitating pain daily from his back.  The Board further 
notes, however, there is no evidence that the veteran has 
sought treatment for back pain for years.
 
The Board finds an increased rating is not warranted for the 
service-connected lumbar spine disability when it is 
evaluated under prior Diagnostic Code 5295 based on 
lumbosacral strain.  While the veteran has alleged the 
presence of muscle spasm, there is no objective proof of the 
presence of this symptomatology.  The examiner who conducted 
the most recent VA examination specifically noted that no 
muscle spasm was present despite the veteran's reports of 
this symptomatology.  There is no competent evidence of 
unilateral loss of lateral spine motion, listing of the 
spine, or positive Goldthwaite's sign.  There is competent 
evidence of record documenting the presence of narrowing of 
the joint space.  Significantly, while there is some evidence 
of record indicating that lateral motion is restricted, there 
is no indication that there is a complete loss of lateral 
motion.  The veteran is still able to move his spine 
laterally to some extent.  The most recent evidence of record 
in the form of the report of the April 2005 VA examination 
indicates that the flexion of the lumbar spine was from 0 to 
35 degrees with a normal range of motion being 0 to 95 
degrees.  As noted above, the Board has found that the 
restriction in the range of motion of the entire lumbar spine 
equates to a moderate restriction in motion.  The Board finds 
that, when restriction in forward bending of the spine is 
considered separately from the rest of the range of motion of 
the spine, the restriction in motion documented at the time 
of the most recent VA examination could be construed as a 
marked limitation in forward bending.  The Board finds, 
however that even if the range of motion for forward bending 
(flexion) documented at the time of the most recent VA 
examination could be considered marked limitation of forward 
bending, the symptomatology associated with the lumbar spine 
disability does not meet any of the other criteria for a 40 
percent evaluation under Diagnostic Code 5295.  The evidence 
documents the presence, at the most, of marked limitation of 
forward bending.  The Board finds the evidence of record more 
nearly approximates a 20 percent evaluation, under this 
Diagnostic Code.  

The Board finds that an increased rating is not warranted 
when the lumbosacral spine disability is evaluated under the 
version of Diagnostic Code 5293 in effect prior to September 
23, 2002, based on intervertebral disc syndrome 
symptomatology.  While the veteran has reported the presence 
of radicular pain, this symptomatology has not been 
objectively confirmed.  For instance, the veteran complained 
of radiculopathy in August 1992 but it was specifically noted 
that the veteran's pain did not radiate at the time of the 
August 1993 VA examination.  In March 1994, the veteran again 
complained of shooting pains but physical examination 
revealed that reflexes were normal and there was no spasm.  
While a herniated nucleus pulposus was noted in June 1994, it 
was further reported in the same clinical record that active 
radiculopathy was not present.  The veteran complained of 
radicular pain at the time of the May 2001 VA examination but 
no pertinent symptomatology was objectively noted.  In May 
2004, it was specifically noted that neurological examination 
was normal.  At the time of the most recent VA examination in 
April 2005, the veteran again complained of radicular leg 
pain but the examiner specifically found at that time that 
the radicular pain could not be reproduced.  The examiner 
further found that there was no obvious neuropathy or 
abnormal pathological reflexes.  The examiner who conducted 
the April 2005 VA examination noted that a June 1974 X-ray 
revealed herniated nucleus pulposus but the examiner found 
that there were no signs suggesting nerve root impingement.  
The examiner specifically found that there no symptoms 
compatible with sciatic neuropathy including characteristic 
pain, muscle spasm, absent ankle jerk or other neurological 
signs which could be demonstrated at the time of the 
examination.  Intervertebral disc syndrome is not included as 
a diagnosis in any of the medical evidence of record.  

The Board finds that an increased rating is not warranted for 
the service-connected lumbar spine disability when it is 
evaluated under Diagnostic Code 5293 in effect prior to 
September 26, 2003.  As noted above, there is no diagnosis of 
intervertebral disc syndrome in the claims file.  There is no 
competent evidence of record which indicates that the veteran 
experiences any chronic orthopedic or neurological 
manifestations attributed to intervertebral disc syndrome.  
At the time of the most recent VA examination in April 2005, 
the examiner specifically noted that he did not find any 
symptoms compatible with sciatic neuropathy.  Furthermore, 
there is no evidence of record indicating that the veteran 
was incapacitated as a result of intervertebral disc syndrome 
symptomatology during the appeal period.  While the veteran 
has alleged at the time of the April 2005 VA examination that 
he had daily debilitating pain, there is no competent 
evidence of record indicating that the veteran was prescribed 
bed rest by a physician to treat intervertebral disc syndrome 
symptomatology.  

The Board finds that an increased rating is not warranted 
when the service-connected lumbar spine disability is 
evaluated under the current general rating formula for 
disease and injuries of the spine.  There is no competent 
evidence of record indicating that the veteran experiences 
any ankylosis of the lumbar spine.  Physical examination has 
consistently demonstrated that, while motion is limited, the 
spine can still be moved.  There is no competent evidence 
demonstrating that forward flexion of the thoracolumbar spine 
was restricted to 30 degrees or less.  At the time of the 
most recent VA examination in April 2005, forward flexion was 
accomplished to 35 degrees.  The Board finds there is no 
competent evidence of record documenting that the service-
connected lumbar spine disability is manifested by any 
separate neurologic abnormalities including but not limited 
to bowel or bladder impairment.  No such complaints were 
recorded at the time of the May 2004 VA examination and the 
veteran specifically denied having bowel or bladder problems 
at the time of the April 2005 VA examination.  

The Board finds that an increased rating is not warranted 
when the lumbar spine disability is evaluated under the 
current rating criteria for evaluation of spinal injuries 
based on the presence of incapacitating episodes of 
intervertebral disc syndrome.  As noted above, there is no 
competent evidence of record documenting that the veteran had 
ever been prescribed bed rest to treat intervertebral disc 
syndrome symptomatology.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against an increased rating for the service-
connected disability of the lumbar spine.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left leg (Muscle Group XI), with 
fracture of the tibia and fibula and leg shortening, 
currently evaluated as 20 percent disabling.

Factual Background

The service medical records reveal that the veteran sustained 
a perforating gunshot wound of the left lower leg in November 
1966 by person or persons undetermined.  Initial treatment in 
Viet Nam consisted of debridement of the leg and casting of 
the open comminuted distal tibial fracture.  The veteran was 
then returned to the United States where he remained 
hospitalized from December 1966 to September 1967.  The 
discharge diagnoses were gunshot wound of the left lower leg 
with no artery or nerve involvement and an open comminuted 
fracture of the left distal tibia and fibula secondary to the 
gunshot wound which was treated and healed with a 2 
centimeter shortening of the left lower extremity.  

In February 1972, the RO granted service connection for a 
gunshot wound of the left leg with fracture of the tibia and 
fibula, shortening of the left leg and disability of Muscle 
Group XI.  The disability was determined to be 20 percent 
disabling.  

In January 1993, the veteran submitted a claim of entitlement 
to an increased rating for his left leg disability.  

On VA examination in August 1993, the veteran complained of 
constant pain in his leg which increased with cold weather.  
He reported his leg would swell after prolonged standing or 
extensive exercise.  Physical examination revealed the 
veteran walked with a normal gait, free of any limp.  The 
veteran was able to heel and toe walk.  There was a one inch 
shortening of the left leg.  There were no neurological 
deficits in the lower extremities.  One and two inch 
depressed scars were present.  X-rays revealed healed 
fractures of the tibia and fibula.  The pertinent impression 
was residuals of a fracture of the left tibia and fibula and 
shortening of the left leg.  

In April 2001, the veteran reported that he injured his left 
knee two weeks prior while walking down stairs.  He denied 
locking in the knee but reported giving out of the knee 
almost every time he walked.  Physical examination revealed a 
decreased range of motion in the knee and pain with flexion.  
The impression was ligamentous strain of the knee.  

On VA examination in May 2001, the veteran complained of 
lower extremity pain associated with soft tissue loss.  The 
veteran walked with a mild limp.  He reported he used a cane 
and a left shoe lift.  The pain was reported to be continuous 
which increased with activities of daily living.  Physical 
examination revealed a well healed, non-tender shrapnel scar.  
The range of motion of the left knee was from 0 to 95 degrees 
with normal being 0 to 140 degrees.  There was obvious muscle 
atrophy and gastroc muscle loss associated with the shrapnel 
injury.  There was no tenderness to palpation over the soft 
tissue injuries.  The tissue loss was mild to moderate.  
Scars were present with keloid formation which were not 
tender to palpation.  There were no obvious adhesions or 
apparent tendon damage.  There was evidence of bone and nerve 
damage as noted by the loss of sensation in the skin.  Muscle 
strength was 4/5 on the left.  The examiner opined that the 
muscle group loss resulted in a significant loss of comfort, 
endurance, and strength to perform daily activities.  The 
neurological examination revealed that extensor hallucis 
longus motor strength was 5/5.  X-rays revealed an old 
fracture of the tibia and fibula with mild varus angulation 
and some lateral displacement of the distal fragments and 
retention of small metallic foreign bodies distally.  The 
pertinent impressions were degenerative joint disease of the 
left lower leg with fracture and bone loss which was healed; 
retained shrapnel; scarring keloid; and soft tissue loss with 
mild to moderate loss of the anterior tibialis muscle and 
gastrocs.  The examiner opined that the veteran was 
permanently disabled from any occupation which required the 
use of the extremities and spine.  This incapacity was due to 
pain and loss of function, including weakened movement, 
excessive fatigability and apparent incoordination.  The 
examiner noted the veteran had reported that his surgical 
scars were painful at times but this was not demonstrated at 
the time of the examination.  The scars were associated with 
mild to moderate tissue loss.  

A VA clinical record dated in July 2001 indicated that the 
veteran's gait was normal with a normal arm swing.  He could 
walk on his heels and toes.  Neurological examination did not 
indicate any pertinent left leg symptomatology.  

An addendum to the May 2001 VA examination was prepared in 
September 2001.  The examiner noted that he had reviewed the 
claims file.  It was noted that the veteran had an antalgic 
gait secondary to knee pain and a shortened left leg.  The 
veteran used a cane.  Pain was reported to be seven out of 
ten and continuous.  The pertinent impression was status post 
left lower extremity fracture with bone loss which appeared 
well healed, retained shrapnel, scarring keloid and soft 
tissue loss with mild to moderate loss of anterior tibialis 
and gastrocs.  The examiner noted that the veteran 
demonstrated incoordination and had easy fatigability based 
on the veteran's self reported history.  Additional range of 
motion loss during flares could not be assessed.  The 
examiner opined that the effects of the residuals of the 
gunshot wound were linked to lumbar spine complaints and 
complaints of pain in the opposite knee.  The veteran did not 
have any complaints regarding his ankles and physical 
examination only demonstrated limitation of dorsiflexion.  

A VA neurological examination was conducted in December 2004.  
Physical examination of the left lower extremity was somewhat 
limited due to pain.  Sensory examination was intact for all 
extremities.  Gait was normal.  The veteran was able to 
tandem walk.  

A VA examination was conducted in May 2004.  The veteran 
reported that, as a result of the gunshot wound, he had 
malunion of the left leg.  Physical examination of the left 
lower extremity demonstrated significant obvious muscle waste 
and atrophy of the left lower leg.  Two significant scars 
were present which were 10 x1 centimeters and a linear 12 
centimeters.  It was noted that an X-ray of the left ankle 
demonstrated evidence of an old fracture of the distal tibia 
and fibula with malunion.  The pertinent diagnosis was 
gunshot wound to the left leg with resulting comminuted 
fracture of the left lower tibia and fibula with malunion, 
resulting in shortening of the left leg and a subtle limp and 
circumferential atrophy and wasting with two significant 
scars of the left lower leg.  

The most recent VA examination was conducted in April 2005.  
The veteran reported pain, weakness, stiffness, swelling, 
occasional sense of heat, redness, a sense of instability or 
giving way and occasional locking of the knee, easy 
fatigability and lack of endurance secondary to focal lower 
extremity pain.  He alleged that he had disabling pain on a 
daily basis lasting all day.  Gait was antalgic which 
appeared to be secondary to a combination of back and left 
knee pain.  The veteran reported he was limited in his 
walking, standing, sitting and driving.  Subjective 
observations included pain complaints, groaning, grimacing, 
guarding, motion restriction and functional limitation.  
Range of motion of the left knee was from 0 to 80 degrees 
with normal being 0 out of 140 degrees.  Extension was full 
at 0 degrees.  Mild instability was present in the left knee.  
Range of motion of the left ankle revealed dorsiflexion was 0 
degrees out of a possible 20 degrees.  Plantar flexion was 
from 0 to 25 degrees with normal being 0 to 45 degrees.  
Tenderness to palpation was present at the entry site of the 
gunshot wound.  Muscle Group XI did not exhibit any 
intermuscular binding or cicatrisation.  These muscles were 
not found to be soft or flabby.  Muscle strength on the left 
was 4-5/5.  Endurance seemed to be limited because of pain 
and loss of function and there also appeared to be 
incoordination.  Circumference of the left calf was 4.5 
inches compared with 15.5 inches on the right with decreased 
function.  The muscle dystrophy appeared to coincide with the 
expected path of the missile through the bone.  There was no 
indurations or atrophy of the entire muscle.  Muscle Group XI 
revealed no other current symptoms.  The arthritis of the 
knee was more than likely not attributable to the 
tibia/fibula fracture.  The range of motion of the knee and 
ankle represented loss secondary to the effect of the gunshot 
wound and the range of motion reported in the examination 
represented the active range of motion of the affected 
extremities limited by pain.  The limitation of motion of the 
ankle was considered to be moderate.  No malunion of the os 
calcis was present in the left ankle.  There was malunion of 
the tibia and fibula on the left which was due to the gunshot 
wound.  The malunion had a marked effect on the function of 
the left knee because of unequal leg length and the malunion.  
The pertinent impressions were Muscle Group XI gunshot wound 
of the lower extremity involving the knee, tibia, fibula and 
ankle with degenerative changes of the knee, malunion of the 
tibia/fibula and an unremarkable left ankle.  The examiner 
opined that the veteran was unemployable due to complaints of 
lower extremity and back pain.  

A VA scars examination was conducted in November 2005.  It 
was observed that the veteran had a gunshot wound scar 3 
centimeters wide and 9 centimeters long which was tender.  
There was no inflammation but there was skin breakdown over 
the scar.  There was no keloid formation.  The scar was 
depressed and adhering to the underlying tissue.  The scar 
had induration or was inflexible.  The scar was discolored.  
The scar did not result in any limitation of motion or loss 
of function.  The veteran had another scar associated with 
the service-connected disability which was one centimeter 
wide and 18 centimeters long.  The scar was tender to 
palpation.  There was no ulceration or skin breakdown.  There 
was no keloid formation.  The scar was not adherent to the 
underlying tissue and the scar did not result in any 
limitation of motion or loss of function  

Criteria

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45.

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56.

As applicable to the claim, the provisions of 38 C.F.R. § 
4.55 are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 3 muscle groups for the foot and leg (DC 5310 
through DC 5312) and 6 muscle groups for the pelvic girdle 
and thigh (DC 5313 through DC 5318).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

See 38 C.F.R. § 4.55.

The provisions of 38 C.F.R. § 4.56, as applicable to the 
pending claim, are as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage was minimal.  

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows:

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. ( G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

See 38 C.F.R. § 4.56.

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

Under DC 5262, a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee disability; a 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5275 pertains to shortening of the bones of 
the lower extremity. Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned. When the 
shortening is from 2 to 2-1/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned. When the 
shortening is from 2-1/2 to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned. When the 
shortening is from 3 to 3-1/2 inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating is assigned.

A Note following Diagnostic Code 5275 provides that ratings 
based on shortening of the leg may not be combined with other 
ratings for fracture or faulty union in the same extremity.

Analysis

The Board finds that an increased rating to 30 percent is 
warranted for the residuals of the gunshot wound to the left 
leg with damage to Muscle Group XI upon application of 
38 C.F.R. § 4.56 and Diagnostic Code 5311.  The evidence of 
record demonstrates that the original gunshot wound which 
occurred in November 1966 was productive of an open 
comminuted fracture of the left distal tibia and fibula.  
38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle damage will be rated as a severe injury of the 
muscle group involved unless the evidence establishes that 
the muscle damage was minimal.  In the current case, the 
evidence of record demonstrates that the veteran does 
experience more than minimal muscle damage as a result of his 
gunshot wound.  The report of the May 2004 VA examination 
indicated that the gunshot wound was productive of 
circumferential atrophy and wasting.  The Board finds that 
wasting of a muscle is more than minimal damage to the 
muscle.  Further analysis of the pathology associated with 
the gunshot wound to Muscle Group XI indicates that the 
veteran meets some, but not all the criteria, set out for a 
severe disability of the muscles under 38 C.F.R. 
§ 4.56(d)(4).  The type of injury fits this description as 
the veteran had a deep penetrating wound with an open 
comminuted fracture.  While debridement was performed, there 
is no indication that this was extensive.  The veteran was 
hospitalized for almost a year due to the injury.  The 
veteran has also documented consistent complaints of cardinal 
signs and symptoms of muscle disability including weakness, 
fatigue pain, and complaints of incoordination.  The 
objective findings of a severe muscle injury consist of X-ray 
evidence of minute multiple scattered foreign bodies as well 
as visible and measurable atrophy.  The report of the May 
2001 VA examination references an X-ray which was interpreted 
as revealing the retention of small metallic foreign bodies 
in the left leg.  The examiner who conducted this examiner 
also observed that the veteran had obvious muscle atrophy and 
gastroc muscle loss associated with the gunshot wound.  At 
the time of the April 2005 VA examination, the circumference 
of the left calf was 4.5 inches and the right calf 
circumference was 15.5 inches.  The Board finds the 
symptomatology associated with the gunshot wound to Muscle 
Group XI more nearly approximates a severe muscle injury 
under Diagnostic Code 5311 which warrants a 30 percent 
evaluation.  A 30 percent evaluation is the schedular maximum 
which can be assigned under this Diagnostic Code.  

The residuals of the gunshot wound to the left leg can also 
be evaluated under Diagnostic Code 5262 based on malunion of 
the knee.  A 30 percent evaluation is warranted when there is 
marked knee or ankle disability under Diagnostic Code 5262.  
The Board notes the examiner who conducted the April 2005 VA 
examination opined that the malunion of the tibia and fibula 
of the left leg had a "marked" effect on the function of 
the left knee.  The Board finds, however, that assignment of 
a separate 30 percent evaluation under Diagnostic Code 5262 
based on marked knee impairment would constitute 
impermissible pyramiding.  Diagnostic Code 5311 dealing with 
injuries to Muscle Group XI indicates that this Muscle Group 
is involved with plantar flexion of the foot, stabilization 
of the arch, flexion of the toes and flexion of the knee.  
The limitation of motion of the knee noted in the report of 
the April 2005 VA examination was limitation in flexion 
which, as indicated above, is part of the function of Muscle 
Group XI.  The Board further notes that service connection is 
in effect to for left knee degenerative joint disease which 
is currently rated as 10 percent disabling based on 
limitation of motion of the knee.  

The Board additionally observes that assigning yet another, 
separate 30 percent disability rating under Diagnostic Code 
5262 would violate the "amputation rule", which provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed.  See 38 C.F.R. § 
4.68.  Amputation of the leg, permitting prosthesis, warrants 
a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5165.

The Board finds that an increased rating is not warranted for 
the residuals of the gunshot wound to the left leg based on 
limitation of motion of the ankle.  While the examiner who 
conducted the April 2005 VA examination opined that the 
veteran had moderate limitation of motion of the ankle which 
was due to the residuals of the gunshot wound, the limitation 
of motion of the ankle is taken into account with the 
assignment of the 30 percent evaluation for the injury to 
Muscle Group XI.  Muscle Group XI deals with plantar flexion 
of the foot, stabilization of the arch, flexion of the toes 
and with propulsion.  Assignment of a separate evaluation for 
limitation of motion of the ankle would constitute 
impermissible pyramiding.  

The Board finds that an increased rating is warranted for the 
residuals of the gunshot wound when the disability is 
evaluated under Diagnostic Code 5275 based on shortening of 
the bones of the lower extremity.  At the time of the May 
2004 VA examination, the left leg was 35 inches long when 
measured from the anterior superior iliac spine to the medial 
malleolus and the right leg was 36.25 inches long.  A 
shortening of 1 1/4 inches to 2 inches warrants a 10 percent 
evaluation under Diagnostic Code 5275.  The note following 
Diagnostic Code 5275 provides that ratings based on 
shortening of the leg may not be combined with other ratings 
for fracture or faulty union in the same extremity.  The 
Board finds this prohibition is not for application in the 
current case.  The Board has determined above that an 
increased rating is warranted based on injuries to Muscle 
Group XI under Diagnostic Code 5311.  Thus the veteran's leg 
is not rated based on the presence of a fracture or faulty 
union which would be evaluated under Diagnostic Code 5262.  

An increased rating cannot be granted under Diagnostic Code 
5261 as this is the subject of a separate disability rating 
(degenerative joint disease of the knee) which is not before 
the Board.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence supports a rating of 30 percent but no more under 
Diagnostic Code 5311 for injury to Muscle Group XI and a 
separate 10 percent evaluation but no more under Diagnostic 
Code 5275 based on shortening of the left lower extremity.  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
May 17, 2001, and in excess of 20 percent as of May 17, 2001, 
for a disability of the lumbar spine, to include scoliosis, 
spondylitis, and degenerative joint disease, is not 
warranted.  The appeal is denied.  

Entitlement to increased ratings of 30 percent but no more 
under Diagnostic Code 5311 for injury to Muscle Group XI is 
granted, subject to the laws and regulations governing 
monetary awards.  

Entitlement to a separate 10 percent evaluation for 
shortening of the left lower extremity is granted, subject to 
the laws and regulations governing monetary awards.  


REMAND

At the time of the April 2005 VA examination, the examiner 
opined that the veteran was unemployable due to complaints of 
lower extremity pain and back pain.  The Board notes the RO 
did not address whether an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  An 
extraschedular rating is appropriate if the evidence shows 
that the veteran's disabilities now cause or have in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The Board is precluded 
from adjudicating this issue in the first instance.  The 
Board finds the RO should consider whether an extraschedular 
rating is for application.  

Accordingly, the case is REMANDED for the following action:

After assuring that all necessary 
development has been conducted, the claims 
for extraschedular ratings should be 
readjudicated, including analysis under 
38 C.F.R. § 3.321(b).  If any benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


